UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6051



CUPID C. SHAW,

                                              Plaintiff - Appellant,

          versus


CHARLESTON COUNTY SOLICITORS OFFICE; CHARLES
LUPTON; JIMMIE BLACKBURN; UNKNOWN MAN, in BMW
with Lupton & Blackburn,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-97-3350-2-18AJ)


Submitted:   September 30, 1998           Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cupid C. Shaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cupid C. Shaw appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. Shaw’s case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised   Shaw   that   failure   to   file   timely   objections   to   this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Shaw

failed to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Shaw has waived appellate review by

failing to file objections after receiving proper notice. Accord-

ingly, we affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                       2